internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-131365-02 cc intl team coordinator lm nrc taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend corp a corp b corp a-fsc possession a tax_year tax_year tax_year issue in determining the foreign_sales_corporation fsc commission payable by corp a to corp a-fsc whether the taxpayer may group transactions on the basis of product lines that are determined by a selective grouping of inferior classifications using the sic code standard under temp sec_1 a -1t c ii tam-131365-02 conclusion the taxpayer may not group transactions for purposes of fsc administrative pricing determinations on the basis of product lines that are determined by a selective combination of inferior classifications using the sic code standard under temp sec_1 a -1t c ii where such combination is not itself a sic code classification facts corp a is a domestic_corporation that files a consolidated federal_income_tax return with its domestic parent corp b and various wholly-owned domestic subsidiaries corp a-fsc incorporated in possession a is a wholly-owned subsidiary of corp a for tax_year sec_1 and corp a-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 of the internal_revenue_code and in all other respects continuously maintained its status as a fsc as defined in sec_922 corp a is engaged in the manufacture and worldwide sale of products in the industry and is a related_supplier with respect to corp a-fsc within the meaning of temp sec_1_927_d_-2t corp a-fsc acts as commission agent for export sales of corp a which pays corp a-fsc a commission equal to the maximum amount permitted under the administrative pricing provisions of sec_925 the products sold by corp a for export are export_property within the meaning of sec_927 the gross_receipts derived from corp a’s export sales are foreign_trading_gross_receipts within the meaning of sec_924 corp a corp b and corp a-fsc are collectively referred to as taxpayer in the respective original income_tax returns filed for tax_year sec_1 and taxpayer applied the administrative pricing rules of sec_925 determining its respective fsc commissions using the combined taxable_income cti method under sec_925 and sec_925 for the full costing cti method under sec_925 the commission was determined entirely on a transaction-by-transaction basis however with respect to those products for which taxpayer chose to apply the marginal_costing rules under sec_925 taxpayer elected pursuant to sec_927 temp sec_1 a -1t c i and b -1t b to group transactions by product or product line as determined by recognized trade or industry usage for purposes of computing the overall profit percentage opp under temp sec_1 b -1t c tam-131365-02 on examination taxpayer proposes to redetermine its fsc commissions by grouping its export transactions by product or product line as determined using the standard industrial classification sic_codes for both full costing and marginal_costing purposes at issue is the methodology used for such grouping the sic code structure as established and published by the statistical policy division of the office of management and budget executive office of the president is a four-tiered hierarchy for classifying establishments by type of business activity the classification is by division - ie manufacturing major group - digit industry group - digit industry code - digit the products in an industry roll_up into a specific industry group which in turn roll_up into a major group the most recent manual of sic_codes was published in an example of the sic code system would be as follows sic classification sic code division major group industry group industry code description there are industry groups within the major group each containing from one to five industry code classifications each industry code classification has numerous specific products in it the taxpayer’s export products fall within several two-digit classifications the largest being sic code within this sic code there are approximately four-digit groups of products which fall within several specific three-digit classifications the taxpayer has selectively combined certain four- we assume for these purposes that the taxpayer’s proposed redetermination is timely under the rules set forth in sec_1 a -1 c i tam-131365-02 digit groups in computing combined taxable_income for full costing and marginal_costing purposes the taxpayer illustrates its grouping methodology through the following hypothetical example sic code sic code sic code sic code sic code sic code sic code sic code sic code diagram in the first scenario groups and are combined_group is treated separately groups are treated separately or combined as group in the second scenario groups and are combined groups are treated separately taxpayer claims these groupings satisfy the fsc rules for full and marginal_costing purposes law for tax_year sec_1 and a foreign_corporation that properly elects fsc treatment pursuant to sec_922 and sec_927 may under sec_921 exclude from its taxable_income portions of its foreign_trade_income derived from foreign_trading_gross_receipts under sec_924 and temp sec_1 a - 1t b foreign_trading_gross_receipts of a fsc generally include gross_receipts from the sale of export_property as defined in sec_927 by either the fsc or any principal tam-131365-02 for whom the fsc acts as a commission agent the commission payable to the fsc by a related_supplier may be determined under the administrative pricing rules of sec_925 which include the combined taxable_income cti method under sec_925 under this method the fsc commission is computed by reference to full costing cti or in the alternative marginal_costing cti pursuant to sec_925 sec_927 provides b grouping of transactions to the extent provided in regulations any provision of this subpart which but for this subparagraph would be applied on a transaction-by-transaction basis may be applied by the taxpayer on the basis of groups of transactions based on product lines or recognized industry or trade usage such regulations may permit different groupings for different purposes for fsc administrative pricing determinations temp sec_1 a - 1t c applicable to the tax years at issue provides in pertinent part grouping transactions ii a determination by the related_supplier as to a product or a product line will be accepted by a district_director if such determination conforms to either of the following standards recognized trade or industry usage or the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget executive office of the president a product shall be included in only one product line if a product otherwise falls within more than one product line classification iii a choice by the related_supplier to group transactions for a taxable_year on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year however the choice of a product or product line grouping applies only to transactions covered by the grouping and as to transactions not encompassed by the grouping the determinations are to be made on a transaction-by- transaction basis for example the related_supplier may choose a product grouping with respect to one product and use the transaction-by-transaction method for another product within the same taxable_year emphasis added example of temp sec_1 a -1t f example illustrates inter alia the rule stated in temp sec_1 a -1t c ii that a product may tam-131365-02 be included in only one product line example provides in pertinent part assume that r manufactures products l m n and p all of which are export_property as defined in sec_927 assume further that products a l and p are included within product line x and that products l m and n are included within product line w because of the special grouping rule_of paragraph c ii of this section product l may be included for purposes of the administrative pricing rules in only one product line at the option of r the administrative pricing computations in the example imply that r chooses to include product l in product line w together with products m and n because product l may not also be included in product line x r includes only products a and p in product line x sec_925 authorizes the secretary_of_the_treasury to prescribe marginal_costing regulations pursuant to this authority temp sec_1 b -1t provides in pertinent part a in general this section prescribes the marginal_costing rules authorized by sec_925 t he marginal_costing rules prescribed in paragraph b of this section may be applied at the related supplier’s election to compute combined taxable_income of the fsc and related_supplier derived from those sales b marginal_costing rules overall profit percentage limitation under marginal_costing the combined taxable_income of the fsc and its related_supplier may not exceed the overall profit percentage determined under paragraph c of this section multiplied by the fsc’s foreign_trading_gross_receipts if the fsc is the principal on the sale or the related supplier’s gross_receipts if the fsc is a commission agent from the sale of export_property grouping of transactions i in general for purposes of this section an item product or product line is the item or group consisting of the product or product line pursuant to sec_1 a -1t c used by the taxpayer for purposes of applying the full costing combined taxable_income method of sec_1 a -1t c and ii however for purposes of determining the overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual tam-131365-02 choice of the fsc even though it may not be the same item or grouping referred to in the above subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method analysis at issue is whether the grouping methodology adopted by taxpayer complies with the rules governing grouping of transactions in temp sec_1 a - 1t c and b -1t b the methodology at issue involves determining product lines for grouping purposes under the sic code standard by selectively combining inferior classifications that come within the same two-digit classification but which combinations are not themselves sic code classifications eg combining two four-digit groups that do not come within the same three-digit group or combining some but not all of the four-digit groups that come within the same three-digit group in applying the requirements of temp sec_1 a -1t c to taxpayer’s grouping methodology we note preliminarily that the marginal_costing provisions of temp sec_1 b -1t b quoted above provide corresponding requirements and require generally that the grouping used for marginal_costing cti purposes be the same grouping used for full costing cti purposes except that in computing the opp the taxpayer may use a grouping broader than the full costing cti grouping taxpayer represents that it uses the same grouping methodology for both full costing and marginal_costing cti purposes because neither the legal analysis nor the result under the temporary regulations differs depending on the use of full costing as distinct from marginal_costing this memorandum focuses on the full costing rules discussed by taxpayer but the analysis and conclusions herein would apply equally to marginal_costing the temporary regulations set forth three major requirements for grouping transactions for fsc administrative pricing determinations under the full costing cti method first the grouping must constitute a product or product line as determined by reference to sic_codes or recognized trade or industry usage the product-line requirement temp sec_1 a -1t c ii second the grouping must include all transactions that fall within the product or product line the full-inclusion requirement temp sec_1 a -1t c iii third a product may be included in only one product line the double-inclusion prohibition temp sec_1 a -1t c ii tam-131365-02 in applying the product-line requirement the recognized trade or industry usage standard is the more subjective rule and in general gives the taxpayer more flexibility in grouping its products the sic code standard on the other hand is more objective since the sic code lists specific classifications by industry and product or product line the sic code standard was added to the regulations to provide taxpayers with a greater level of certainty to their grouping determinations than was available under the recognized trade or industry standard t d 1975_2_cb_315 there is no indication that the adoption of the sic code standard included a radical departure from the grouping options available under the recognized trade or industry standard the full-inclusion requirement applies to grouping under both the sic code and recognized trade or industry usage taxpayer’s interpretation of the sic grouping rules would eviscerate the full-inclusion requirement by permitting taxpayers to selectively group products at broader levels in a manner clearly at odds with the principle of full inclusion for example referring to diagram taxpayer maintains that groups and may be combined as one product line and group treated separately all three groups fall under group under the full-inclusion requirement the three groups must either all be combined under group or each treated separately but a combination of two of the three groups excluding the third would not be permitted temp sec_1 a -1t c ii provides that product lines may conform to the two-digit major groups or any inferior classifications or combinations thereof within a major group of the sic taxpayer maintains that the use of the parenthetical phrase or combinations thereof allows for the selective combination of any inferior classifications within a two-digit group to create product lines that are not themselves sic code classifications taxpayer argues that this type of combination is the only sort of combination that gives rise to the necessity of using the word combination in the regulations otherwise taxpayer maintains the regulations could have simply read two-digit major groups or any inferior classifications within a major group though we recognize taxpayer’s interpretation as one possible literal reading of the language this interpretation ignores the context in which the rule was written and conflicts with the overarching policies of the regulations a better literal construction of the language one that is more logical within the broader context of the regulations and one that reaches the proper policy results is to read the addition of the phrase or combinations thereof as a clarification that a taxpayer may use three-digit groups four- digit groups or a combination of both without the phrase or combinations thereof one might have read the language above to mean that instead of two-digit major groups a taxpayer may use either three-digit groups or four-digit groups but not both at the same time tam-131365-02 taxpayer’s interpretation would result in an inconsistent application of the full- inclusion requirement as between the recognized trade or industry usage standard and the sic code standard in the example described above taxpayer would argue that group and group could be combined to create product line and that the full-inclusion requirement would apply to this newly created product line not to group and therefore group need not be included if we assumed diagram was organized by recognized trade or industry usage rather than sic_codes it would be clear that groups and are separate product groups that could only be combined by looking to a higher-tier group such as group in which case pursuant to the full-inclusion rule group would also have to be included not treated separately we believe the appropriate interpretation of a combination of inferior classifications is that the term refers to operative groupings drawn from different non- overlapping levels of the sic classification for example products in the four-digit groups and could be grouped together at the level of the three-digit group at the same time products in the four-digit groups and could be grouped separately at the four-digit level in this way taxpayer would make use of two different levels ie three-digit and four-digit groups a combination of inferior classifications since it is clear that the full-inclusion rule applies to both the sic and recognized trade or industry usage methods of grouping reading the parenthetical language in a manner which would consistently satisfy the full-inclusion limitation is the proper reading the parenthetical language finally we note that example does not support taxpayer’s groupings example provides an implicit principle for coordination of the requirements of temp sec_1 a -1t c where the taxpayer complies with the double-inclusion prohibition by including a common product in one product line while excluding it from another product line such compliance does not adversely affect compliance with the product-line and full-inclusion requirements if this principle applied to taxpayer’s groupings one could argue for example that the full-inclusion requirement while ordinarily requiring group to comprise all of groups and is considered satisfied if taxpayer chooses to treat group as a separate grouping because to include group in both its own grouping and in group would violate the double-inclusion prohibition however example on its face addresses only cases in which a product falls within more than one of a taxpayer's product lines that otherwise are separate and distinct example does not address the treatment of a subset of an operative product-line grouping as a separate product line given the rigid structure of the sic_codes it is unlikely that product lines determined under a sic standard would ever overlap in the way described by example thus taxpayer’s violation of the full-inclusion requirement as discussed above may not be cured by compliance with the double-inclusion prohibition under the coordinating principle of tam-131365-02 example accordingly we conclude that taxpayer may not group transactions according to product lines determined by a selective combination of inferior sic code classifications where such combination is not itself a sic code classification caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
